DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-8 in the reply filed on 5/2/2022 is acknowledged.  Claims 9-19 are withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/1/2019 and 12/31/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,630,093 B1) to Jones (hereinafter Jones) in view of (US 2007/0184288 A1) to Garamszegi et al.  (hereinafter Garamszegi).
	Jones is directed toward methods of manufacturing a composite reinforcement material by additive manufacture.  Jones discloses at (C3,L20-L35) that SLA and other methods involve the making of a 3D file of the reinforcement.  The composite material is suitable for a future intended use in either horology or jewellery.  Jones discloses at (C4,L54-L65) that the interior structure can be solid or non-solid, which would include perforated and is built on a layer by layer process.  Jones discloses at (C5,L57-L65) that a 3D CAD program of the desired structure is made.  Jones discloses at (C6,L30-L65) that the freeform core is removed and finished in finishing steps that includes machining and surface treatment. Jones discloses at (C12 ,L47) that SLA7000 stereolithography that is an additive process.  Jones discloses at (C12, L63) that the part is removed from any required support posts during the manufacture.  Jones discloses at (C13,L22) that the part is finished and machined to final form if required.  Jones discloses at (C15,L60) that any number of composite skins may be present.  Jones discloses at (C17,L60) that the material may have voids in the wall.  Jones discloses at (C4,L23) that as shown in Fig. 5 may include a honeycomb structure.  Jones discloses in Fig.4 a protrusion that one may all or part embed into a synthetic material, but is silent regarding the additional step of embedding after the additive manufacture.
Garamszegi is directed to composite articles having a reinforcement element embedded in a thermoplastic polymer material.  Jones and Garamszegi are both directed to composite articles having a reinforcement element and therefore are analogous art.  Garamszegi teaches at paragraph [0002] that reinforced polymer materials are desirable for the light weight.  Garamszegi teaches at paragraph [0054] that a reinforcement element is provided.  Garamszegi teaches at paragraph [0056] that the reinforcement is embedded into a polymer material, which is synthetic.  One would be motivated to embed the composite structure into a synthetic base for added support and reduced weight.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Jones in view of the teachings of Garamszegi to produce a support by additive manufacture and embedding in a synthetic matrix to have improved structural performance with lighter weight that forms a prime facie case of obviousness that reads on claims 1-2 and 4-8.

 	Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a method of additive manufacture having a fusible core inserted and then dissolved.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766